DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/05/2021 is being considered by the examiner.

Response to Amendment / Arguments
The response, filed 12/17/2021, has been entered. Claims 4 and 10 are cancelled. Claims 15-16 are added. Claims 1-3, 5-9, and 11-16 are pending. Applicant’s arguments have been fully considered but are moot due to a new grounds of rejection, necessitated by amendment.
In the previous Office action (for claims 1-2, 7-8, and 13), the examiner took official notice that materials commonly used for conveyor belts, conveyor surfaces, and inclined surfaces of conveyor systems have an emissivity of 0.5 or more. The examiner previously noted that a “cursory online search (e.g. www.engineeringtoolbox.com/emissivity-coefficients-d_447.html) for emissivity of common materials yields values such as: natural soft rubber 0.86; paint 0.96; plastics 0.9-0.97; and 301 type stainless steel 0.54-0.63”. MPEP 2144.03 C states that “[i]f applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate. If the traverse was inadequate, the examiner should include an explanation as to why it was inadequate.” In this case, applicant did not traverse the examiner’s assertion of official notice. Thus, pursuant to MPEP 2144.03, the aforementioned common knowledge or well-known in the art statement by the examiner is taken to be admitted prior art (AAPA).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15: “A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph”. “In contrast, when a claim recites a product and additional limitations which focus on the capabilities of the system…the claim may be definite”. See MPEP 2173.05(p) II. In this case, claim 15 recites “wherein the capturing unit captures a real image…”. Thus this claim recites a limitation which may be interpreted as a method step, rendering the product claim indefinite. If the claim recited limitations regarding the capabilities of the system (e.g. “configured to”), then it would no longer be indefinite. 
Regarding claim 15: It is unclear what is meant by “without flickering”. Claim 1, on which claim 15 depends, recites that the camera / capturing unit has a frame rate. What, in the context of the metes and bounds of the claim, constitutes “flickering”? Further, it appears to the examiner that “flickering” would have to do with the displaying of video/images or with the video/images being processed and not with the physical capturing of the image. Further, at least in the context of “without flickering”, it is unclear what is meant by “a uniform irradiation”. Where is the irradiation originating from? What are the physical characteristics of the radiation? To what degree is the “irradiation” in the context of the claimed “without flickering”. As to the examination of these limitations, they are interpreted broadly. There is constant radiation everywhere of varying degrees and, thus, any camera/capturing unit may be interpreted as being under “a uniform radiation” (cosmic background radiation, solar radiation, radio waves, etc.). 
Regarding claim 16: This claim recites similar limitations to claim 15 regarding “a uniform irradiation” and “without flickering”. Thus the immediately preceding point above also applies to claim 16.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, 9, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mitani (JP 2009031099 A, prior art of record via IDS - all citations are to the previously provided English translation) in view of Miyamoto et al. (JP 2005106748 A, prior art of record via IDS - all citations are to the previously provided English translation) and further in view of Ludwig et al. (US 6444936 B1, prior art of record).Regarding claim 1:Mitani teaches (FIG. 1) a water-containing substance detection device that detects a water- containing rubbery polymer comprising:
a conveyor (6) configured to convey rubbery polymers (8 - [0020]); and 
a detector (4 - [0020]) configured to detect the water-containing rubbery polymer among the rubbery polymers ([0021]), conveyed by the conveyor, by a temperature sensor (4), 
Mitani fails to teach:
the conveyor having a surface with an emissivity of 0.50 or more, 
the temperature sensor having a frame rate falling within a range of 5 Hz to 120 Hz, and 
the detector detecting the water-containing rubbery polymer, near an ejection port of the conveyor, and on a downstream side of the ejection port
wherein the detector includes a capturing unit configured to capture a real image of the water-containing rubbery polymer,
wherein the detector detects a size and a position of the water-containing rubbery polymer capture by the capturing unit, and
wherein a frame rate and a number of pixels in the capturing unit are greater than the frame rate and a number of pixels in the temperature sensorMiyamoto teaches (FIG. 1):
the temperature sensor having a frame rate falling within a range of 5 Hz to 120 Hz ([0020], [0033]), and 
the detector (1) detecting the article (13/14), near an ejection port (e.g. space between 11 and 12 / left side of 11) of the conveyor (11), and on a downstream side (detector 1 is downstream of the left side of 11) of the ejection port     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a temperature sensor with a frame rate falling within a range of 5 Hz to 120 Hz, as taught by Miyamoto, in the device of Mitani to ensure the detector sampling time is sufficient to detect the conveyed articles.     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an ejection port and locate the detector downstream of the ejection port, as taught by Miyamoto, in the device of Mitani to allow for sorting of the rubbery polymers. Mitani explicitly teaches that the water-containing rubbery polymers should be dried again to remove the water ([0021], [0031]). Having an ejection port section of the conveyor allows for automated sorting between water-containing rubbery polymers and dry rubbery polymers.Ludwig teaches:
wherein the detector includes a capturing unit configured to capture a real image of the article (paragraph spanning Col. 3 and Col. 4),
wherein the detector detects a size and a position of the article captured by the capturing unit (paragraph spanning Col. 3 and Col. 4), and
wherein a frame rate in the capturing unit is greater than the frame rate in the temperature sensor (paragraph spanning Col. 3 and Col. 4 of Ludwig teaching a frame rate of 230-2000 Hz in view of [0020] and [0033] of Miyamoto which teaches a temperature sensor frame rate of ~30 Hz)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the high-speed smart camera / capturing unit of Ludwig in the device of Mitani to allow for automated and accurate separation of the water-containing rubbery polymers from the dry rubbery polymers. Mitani explicitly teaches that the water-containing rubbery polymers should be dried again to remove the water ([0021], [0031]). By using the high-speed smart camera / capturing unit, size and position detection, and separation of Ludwig, the water-containing rubbery polymers of Mitani may be separated out such that they may be re-dried (as per [0021] and [0031] of Mitani).
     Regarding the claim limitation of “a number of pixels in the capture unit are greater than…a number of pixels in the temperature sensor”: "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05 II. In this case, the prior art is directed to capturing infrared (for temperature measurement) and “real” (for size/position/trajectory) images of moving and/or freefalling objects as they traverse and fall / are ejected from a conveying system. Thus the number of pixels and frame rate are application specific, results-effective parameters that must be sufficient for the particular conveyor system and objects being used. As an example, if the conveyor is large and conveying a large number of objects (or if the objects are relatively small), more pixels may be required to capture all objects to the requisite accuracy. As a further example, if the conveyor speed or falling/ejection rate of the objects is large, a higher frame rate may be required to accurately track or measure said objects. Still further, the infrared camera (e.g. the thermography device of Mitani) and the high-speed smart camera / capturing device (e.g. the camera of Ludwig) are different devices, the function of which may require differing resolutions depending on the application. As an example, the high-speed smart camera of Ludwig is configured to capture all objects’ size, speed (in multiple dimensions), profile, mass center, angular momentum, etc. In contrast, the infrared camera / thermography device of Mitani captures the temperature of the objects (i.e. which objects are radiating heat, in the infrared, more strongly). Thus, the pixel resolution of the different devices may be different due to the differing functionalities and accuracy requirements (i.e. more pixels are required to determine object size, speed, profile, mass center, angular momentum, etc. than are required to determine, for example, object position and “brightness” in the infrared). The aforementioned rationale is not relied upon as teaching the aforementioned claim limitation, but, rather, is relied upon as showing that the frame rate and pixels of the different devices (e.g. the temperature imaging of Mitani and the camera of Ludwig) are application specific, results-effective parameters.
     Regarding the claim limitation of “the conveyor having a surface with an emissivity of 0.50 or more”: AAPA (applicant admitted prior art via the lack of traverse of the examiner’s previous taking of official notice) teaches that materials commonly used for conveyor belts and/or conveyor surfaces have an emissivity of 0.5 or more. A cursory online search (e.g. www.engineeringtoolbox.com/emissivity-coefficients-d_447.html) for emissivity of common materials yields values such as: natural soft rubber 0.86; paint 0.96; plastics 0.9-0.97; and 301 type stainless steel 0.54-0.63.
Regarding claim 3:Mitani, Miyamoto, and Ludwig teach all the limitations of claim 1, as mentioned above.Mitani also teaches (FIG. 1):
a heater (2) configured to heat the conveyor ([0020]-[0021])
Regarding claim 7:Mitani teaches (FIG. 1) a water-containing substance detection method for detecting a water- containing rubbery polymer comprising:
conveying rubbery polymers (8 - [0020]) by a conveyor (6); and 
detecting the water-containing rubbery polymer among the rubbery polymers ([0021]) during being conveyed by the conveyor, by a temperature sensor (4 - [0020]), 
Mitani fails to teach:
the conveyor having a surface with an emissivity of 0.50 or more
the temperature sensor having a frame rate falling within a range of 5 Hz to 120 Hz
the temperature sensor detecting the water-containing rubbery polymer, near an ejection port of the conveyor, and on a downstream side of the ejection port
capturing a real image of the water-containing rubbery polymer, and
detecting a size and position of the captured water-containing rubbery polymer,
wherein a frame rate and a number of pixels in capturing the real image are greater than the frame rate and a number of pixels in the temperature sensorsMiyamoto teaches (FIG. 1):
the temperature sensor having a frame rate falling within a range of 5 Hz to 120 Hz ([0020], [0033])
the temperature sensor (1) detecting the article (13/14), near an ejection port (e.g. space between 11 and 12 / left side of 11) of the conveyor (11), and on a downstream side (detector 1 is downstream of the left side of 11) of the ejection port     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a temperature sensor with a frame rate falling within a range of 5 Hz to 120 Hz, as taught by Miyamoto, in the method of Mitani to ensure the detector sampling time is sufficient to detect the conveyed articles.     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an ejection port and locate the detector downstream of the ejection port, as taught by Miyamoto, in the method of Mitani to allow for sorting of the rubbery polymers. Mitani explicitly teaches that the water-containing rubbery polymers should be dried again to remove the water ([0021], [0031]). Having an ejection port section of the conveyor allows for automated sorting between water-containing rubbery polymers and dry rubbery polymers.Ludwig teaches:
capturing a real image of the article (paragraph spanning Col. 3 and Col. 4), and
detecting a size and position of the captured article (paragraph spanning Col. 3 and Col. 4),
wherein a frame rate in capturing the real image is greater than the frame rate in the temperature sensors (paragraph spanning Col. 3 and Col. 4 of Ludwig teaching a frame rate of 230-2000 Hz in view of [0020] and [0033] of Miyamoto which teaches a temperature sensor frame rate of ~30 Hz)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the high-speed smart camera / capturing unit of Ludwig in the method of Mitani to allow for automated and accurate separation of the water-containing rubbery polymers from the dry rubbery polymers. Mitani explicitly teaches that the water-containing rubbery polymers should be dried again to remove the water ([0021], [0031]). By using the high-speed smart camera / capturing unit, size and position detection, and separation of Ludwig, the water-containing rubbery polymers of Mitani may be separated out such that they may be re-dried (as per [0021] and [0031] of Mitani).
     Regarding the claim limitation of “a number of pixels in capturing the real image are greater than…a number of pixels in the temperature sensor”: "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05 II. In this case, the prior art is directed to capturing infrared (for temperature measurement) and “real” (for size/position/trajectory) images of moving and/or freefalling objects as they traverse and fall / are ejected from a conveying system. Thus the number of pixels and frame rate are application specific, results-effective parameters that must be sufficient for the particular conveyor system and objects being used. As an example, if the conveyor is large and conveying a large number of objects (or if the objects are relatively small), more pixels may be required to capture all objects to the requisite accuracy. As a further example, if the conveyor speed or falling/ejection rate of the objects is large, a higher frame rate may be required to accurately track or measure said objects. Still further, the infrared camera (e.g. the thermography device of Mitani) and the high-speed smart camera / capturing device (e.g. the camera of Ludwig) are different devices, the function of which may require differing resolutions depending on the application. As an example, the high-speed smart camera of Ludwig is configured to capture all objects’ size, speed (in multiple dimensions), profile, mass center, angular momentum, etc. In contrast, the infrared camera / thermography device of Mitani captures the temperature of the objects (i.e. which objects are radiating heat, in the infrared, more strongly). Thus, the pixel resolution of the different devices may be different due to the differing functionalities and accuracy requirements (i.e. more pixels are required to determine object size, speed, profile, mass center, angular momentum, etc. than are required to determine, for example, object position and “brightness” in the infrared). The aforementioned rationale is not relied upon as teaching the aforementioned claim limitation, but, rather, is relied upon as showing that the frame rate and pixels of the different devices (e.g. the temperature imaging of Mitani and the camera of Ludwig) are application specific, results-effective parameters.
     Regarding the claim limitation of “the conveyor having a surface with an emissivity of 0.50 or more”: AAPA (applicant admitted prior art via the lack of traverse of the examiner’s previous taking of official notice) teaches that materials commonly used for conveyor belts and/or conveyor surfaces have an emissivity of 0.5 or more. A cursory online search (e.g. www.engineeringtoolbox.com/emissivity-coefficients-d_447.html) for emissivity of common materials yields values such as: natural soft rubber 0.86; paint 0.96; plastics 0.9-0.97; and 301 type stainless steel 0.54-0.63.
Regarding claim 9:Mitani and Miyamoto teach all the limitations of claim 7, as mentioned above.Mitani also teaches (FIG. 1):
heating the conveyor (via 2 - [0020]-[0021])
Regarding claim 15 (as best understood - see 112b rejection above):Mitani, Miyamoto, and Ludwig teach all the limitations of claim 1, as mentioned above.As combined in the claim 1 rejection above, Ludwig teaches:
wherein the capturing unit captures a real image of the water-containing rubbery polymer under a uniform irradiation without flickering (paragraph spanning Col. 3 and Col. 4 - also see 112b rejection above)
Regarding claim 16 (as best understood - see 112b rejection above):Mitani, Miyamoto, and Ludwig teach all the limitations of claim 7, as mentioned above.As combined in the claim 7 rejection above, Ludwig teaches:
wherein a real image of the water-containing rubbery polymer is captured under a uniform irradiation without flickering (paragraph spanning Col. 3 and Col. 4 - also see 112b rejection above)

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Mitani (JP 2009031099 A, prior art of record via IDS - all citations are to the previously provided English translation) in view of Miyamoto et al. (JP 2005106748 A, prior art of record via IDS - all citations are to the previously provided English translation) and Ludwig et al. (US 6444936 B1, prior art of record) and further in view of Asai et al. (JP 2017015514 A - all citations are to the previously provided English translation).Regarding claim 2:Mitani, Miyamoto, and Ludwig teach all the limitations of claim 1, as mentioned above.Mitani fails to teach:
an inclined surface arranged on the ejection port side of the conveyor, the inclined surface having a surface with an emissivity of 0.50 or more, and being inclined downward, wherein the detector detects the water-containing rubbery polymer among the rubbery polymers on the inclined surfaceAsai teaches:
an inclined surface arranged on the ejection port side of the conveyor, and being inclined downward (e.g. FIGS. 3-4)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the inclined surface and automated sorting of Asai in the device of Mitani to allow for sorting of the rubbery polymers. Mitani explicitly teaches that the water-containing rubbery polymers should be dried again to remove the water ([0021], [0031]). Using the inclined surface(s) and sorting of Asai allows for automated sorting between water-containing rubbery polymers and dry rubbery polymers.
     The examiner notes that the limitation of “wherein the detector detects the water-containing rubbery polymer among the rubbery polymers on the inclined surface” is met upon the combination of Mitani, Miyamoto, and Asai.
     Regarding the claim limitation of “the inclined surface having a surface with an emissivity of 0.50 or more”: the examiner take official notice that materials commonly used for conveyor surfaces and inclined surfaces of conveyor systems have an emissivity of 0.5 or more. A cursory online search (e.g. www.engineeringtoolbox.com/emissivity-coefficients-d_447.html) for emissivity of common materials yields values such as: natural soft rubber 0.86; paint 0.96; plastics 0.9-0.97; and 301 type stainless steel 0.54-0.63.
Regarding claim 8:Mitani, Miyamoto, and Ludwig teach all the limitations of claim 7, as mentioned above.Mitani fails to teach:
wherein an inclined surface is arranged on the ejection port side of the conveyor, the inclined surface having a surface with an emissivity of 0.50 or more, and being inclined downward, and wherein the water-containing rubbery polymer is detected among the rubbery polymers on the inclined surfaceAsai teaches:
wherein an inclined surface is arranged on the ejection port side of the conveyor and being inclined downward (e.g. FIGS. 3-4)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the inclined surface and automated sorting of Asai in the method of Mitani to allow for sorting of the rubbery polymers. Mitani explicitly teaches that the water-containing rubbery polymers should be dried again to remove the water ([0021], [0031]). Using the inclined surface(s) and sorting of Asai allows for automated sorting between water-containing rubbery polymers and dry rubbery polymers.
     The examiner notes that the limitation of “wherein the water-containing rubbery polymer is detected among the rubbery polymers on the inclined surface” is met upon the combination of Mitani, Miyamoto, and Asai.
     Regarding the claim limitation of “the inclined surface having a surface with an emissivity of 0.50 or more”: AAPA (applicant admitted prior art via the lack of traverse of the examiner’s previous taking of official notice) teaches that materials commonly used for conveyor surfaces and inclined surfaces of conveyor systems have an emissivity of 0.5 or more. A cursory online search (e.g. www.engineeringtoolbox.com/emissivity-coefficients-d_447.html) for emissivity of common materials yields values such as: natural soft rubber 0.86; paint 0.96; plastics 0.9-0.97; and 301 type stainless steel 0.54-0.63.

Claims 5, 11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mitani (JP 2009031099 A, prior art of record via IDS - all citations are to the previously provided English translation) in view of Miyamoto et al. (JP 2005106748 A, prior art of record via IDS - all citations are to the previously provided English translation), further in view of Ludwig et al. (US 6444936 B1, prior art of record), and further in view of Shuttleworth (US 20080257795 A1, prior art of record).Regarding claim 5:Mitani, Miyamoto, and Ludwig teach all the limitations of claim 1, as mentioned above.Mitani fails to explicitly teach:
a collector configured to collect the water-containing rubbery polymer, when the temperature sensor detects the water-containing rubbery polymer among the rubbery polymersShuttleworth teaches:
a collector configured to collect the desired article type, when the sensor detects the desired article type among the articles ([0016], [0020], [0027])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the collector of Shuttleworth in the device of Mitani to allow for automated and accurate separation of the water-containing rubbery polymers from the dry rubbery polymers. Mitani explicitly teaches that the water-containing rubbery polymers should be dried again to remove the water ([0021], [0031]). By separating out the water-containing rubbery polymers and collecting them in a bin, as taught by Shuttleworth, the water-containing rubbery polymers may easily and efficiently be collected and re-dried.
Regarding claim 11:Mitani, Miyamoto, and Ludwig teach all the limitations of claim 7, as mentioned above.Mitani fails to explicitly teach:
collecting a water-containing rubbery polymer into a collector, when the temperature sensor detects the water-containing rubbery polymer among the rubbery polymersShuttleworth teaches:
collecting a desired article type into a collector, when the sensor detects the desired article type among the articles ([0016], [0020], [0027])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the collector of Shuttleworth in the method of Mitani to allow for automated and accurate separation of the water-containing rubbery polymers from the dry rubbery polymers. Mitani explicitly teaches that the water-containing rubbery polymers should be dried again to remove the water ([0021], [0031]). By separating out the water-containing rubbery polymers and collecting them in a bin, as taught by Shuttleworth, the water-containing rubbery polymers may easily and efficiently be collected and re-dried.
Regarding claim 13:Mitani teaches (FIG. 1) a method of manufacturing a rubbery polymer including:
solidifying a polymer solution of rubbery polymer, to prepare a slurry of rubbery polymer (e.g. [0002]-[0005]); 
dehydrating the slurry (e.g. [0002]-[0005]); 
forming crumbs of rubbery polymer from the dehydrated slurry of rubbery polymer (e.g. [0002]-[0005]); and 
drying the crumbs of rubbery polymer (e.g. [0002]-[0005]), the method further comprising: 
conveying the dried crumbs of rubbery polymer (8 - [0020]) by a conveyor (6); 
detecting a water-containing crumb of rubbery polymer among the crumbs of rubbery polymer ([0021]), by a temperature sensor (4 - [0020]); and 
Mitani fails to teach:
the conveyor having a surface with an emissivity of 0.50 or more
detecting near an ejection port of the conveyor, and on a downstream side of the ejection port
the temperature sensor having a frame rate falling within a range of 5 Hz to 120 Hz
collecting a water-containing crumb of rubbery polymer, when the water-containing crumb of rubbery polymer is detected among the crumbs of rubbery polymer by the temperature sensor
capturing a real image of the water-containing rubbery polymer, and detecting a size and position of the captured water-containing rubbery polymer, a frame rate and a number of pixels in capturing the real image being greater than the frame rate and a number of pixels in the temperature sensorMiyamoto teaches (FIG. 1):
detecting (via 1) near an ejection port (e.g. space between 11 and 12 / left side of 11) of the conveyor (11), and on a downstream side (detector 1 is downstream of the left side of 11) of the ejection port
the temperature sensor having a frame rate falling within a range of 5 Hz to 120 Hz ([0020], [0033])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an ejection port and locate the detector downstream of the ejection port, as taught by Miyamoto, in the method of Mitani to allow for sorting of the rubbery polymers. Mitani explicitly teaches that the water-containing rubbery polymers should be dried again to remove the water ([0021], [0031]). Having an ejection port section of the conveyor allows for automated sorting between water-containing rubbery polymers and dry rubbery polymers.
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a temperature sensor with a frame rate falling within a range of 5 Hz to 120 Hz, as taught by Miyamoto, in the device of Mitani to ensure the detector sampling time is sufficient to detect the conveyed articles.Shuttleworth teaches:
collecting the desired article type, when the desired article type is detected among the articles by the sensor ([0016], [0020], [0027])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the collector of Shuttleworth in the method of Mitani to allow for automated and accurate separation of the water-containing rubbery polymers from the dry rubbery polymers. Mitani explicitly teaches that the water-containing rubbery polymers should be dried again to remove the water ([0021], [0031]). By separating out the water-containing rubbery polymers and collecting them in a bin, as taught by Shuttleworth, the water-containing rubbery polymers may easily and efficiently be collected and re-dried.Ludwig teaches:
capturing a real image of the article (paragraph spanning Col. 3 and Col. 4), and detecting a size and position of the captured water-containing rubbery polymer (paragraph spanning Col. 3 and Col. 4), a frame rate in capturing the real image being greater than the frame rate in the temperature sensor (paragraph spanning Col. 3 and Col. 4 of Ludwig teaching a frame rate of 230-2000 Hz in view of [0020] and [0033] of Miyamoto which teaches a temperature sensor frame rate of ~30 Hz)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the high-speed smart camera / capturing unit of Ludwig in the method of Mitani to allow for automated and accurate separation of the water-containing rubbery polymers from the dry rubbery polymers. Mitani explicitly teaches that the water-containing rubbery polymers should be dried again to remove the water ([0021], [0031]). By using the high-speed smart camera / capturing unit, size and position detection, and separation of Ludwig, the water-containing rubbery polymers of Mitani may be separated out such that they may be re-dried (as per [0021] and [0031] of Mitani).
     Regarding the claim limitation of “a number of pixels in capturing the real image being greater than…a number of pixels in the temperature sensor”: "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05 II. In this case, the prior art is directed to capturing infrared (for temperature measurement) and “real” (for size/position/trajectory) images of moving and/or freefalling objects as they traverse and fall / are ejected from a conveying system. Thus the number of pixels and frame rate are application specific, results-effective parameters that must be sufficient for the particular conveyor system and objects being used. As an example, if the conveyor is large and conveying a large number of objects (or if the objects are relatively small), more pixels may be required to capture all objects to the requisite accuracy. As a further example, if the conveyor speed or falling/ejection rate of the objects is large, a higher frame rate may be required to accurately track or measure said objects. Still further, the infrared camera (e.g. the thermography device of Mitani) and the high-speed smart camera / capturing device (e.g. the camera of Ludwig) are different devices, the function of which may require differing resolutions depending on the application. As an example, the high-speed smart camera of Ludwig is configured to capture all objects’ size, speed (in multiple dimensions), profile, mass center, angular momentum, etc. In contrast, the infrared camera / thermography device of Mitani captures the temperature of the objects (i.e. which objects are radiating heat, in the infrared, more strongly). Thus, the pixel resolution of the different devices may be different due to the differing functionalities and accuracy requirements (i.e. more pixels are required to determine object size, speed, profile, mass center, angular momentum, etc. than are required to determine, for example, object position and “brightness” in the infrared). The aforementioned rationale is not relied upon as teaching the aforementioned claim limitation, but, rather, is relied upon as showing that the frame rate and pixels of the different devices (e.g. the temperature imaging of Mitani and the camera of Ludwig) are application specific, results-effective parameters.
     Regarding the claim limitation of “the conveyor having a surface with an emissivity of 0.50 or more”: AAPA (applicant admitted prior art via the lack of traverse of the examiner’s previous taking of official notice) teaches that materials commonly used for conveyor belts and/or conveyor surfaces have an emissivity of 0.5 or more. A cursory online search (e.g. www.engineeringtoolbox.com/emissivity-coefficients-d_447.html) for emissivity of common materials yields values such as: natural soft rubber 0.86; paint 0.96; plastics 0.9-0.97; and 301 type stainless steel 0.54-0.63.
Regarding claim 14:Mitani, Miyamoto, Shuttleworth, and Ludwig teach all the limitations of claim 13, as mentioned above.Mitani also teaches:
returning the collected water-containing crumb of rubbery polymer to the drying the crumbs of rubbery polymer ([0021], [0031])



Allowable Subject Matter
Claims 6 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 6: The prior art, alone or in combination, fails to anticipate or render obvious wherein the collector includes a plurality of doors, and wherein each of the doors opens and closes depending on a size and a position of the water-containing rubbery polymer detected by the detector, in conjunction with the remaining claim limitations.
Regarding claim 12: The prior art alone or in combination, fails to anticipate or render obvious wherein the collector includes a plurality of doors, and wherein the water-containing substance detection method further comprising: opening and closing each of the doors depending on a size and a position of the water-containing rubbery polymer detected by the temperature sensor, in conjunction with the remaining claim limitations.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428.  The examiner can normally be reached on 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856